  8:20-cv-00479-BCB-MDN Doc # 21 Filed: 01/22/21 Page 1 of 2 - Page ID # 128




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED OF OMAHA LIFE INSURANCE
COMPANY,
                                                                        8:20-CV-479
                        Plaintiff,

        vs.                                                               ORDER

ALAN LUCAS TERHAARJR., REINA
TERHAAR-REYES, and JOANN TERHAAR,

                        Defendants.


       This matter is before the Court on Plaintiff’s Motion for an Order Authorizing Payment of

the Proceeds of the Policies into the Registry of the Court, Filing 19, and Plaintiff’s submission of

funds to the Clerk of the Court. Plaintiff previously moved for leave “to deposit the Proceeds

payable under the Policies into the Registry of the Court” in compliance with Federal Rule of Civil

Procedure 67 and NECivR 67.1, admitting it held $182,000 in payable proceeds. Filing 19. The

Court granted Plaintiff’s motion and ordered, “Plaintiff may deposit a check in the amount of

$182,000 with the Clerk of the Court for the United States District Court for the District of

Nebraska.” Filing 20. Plaintiff then submitted a check to the Clerk of the Court in the amount of

$183,455.95. In Plaintiff’s Complaint, Plaintiff seeks leave “to deposit the proceeds of the Policies,

plus interest, into registry of the Court.” Filing 1 at 5 (emphasis added). Having considered the

matter, the Court grants Plaintiff leave to deposit $183,455.95 with the Clerk of the Court.

       IT IS ORDERED:

    1. Plaintiff may deposit a check in the amount of $183,455.95 with the Clerk of the Court for

        the United States District Court for the District of Nebraska; and




                                                  1
8:20-cv-00479-BCB-MDN Doc # 21 Filed: 01/22/21 Page 2 of 2 - Page ID # 129




 2. The Clerk is directed to deposit the aforementioned funds into an interest-bearing account

    until further order of the Court pursuant to 28 U.S.C. § 2041 and NECivR 67.1.


    Dated this 22nd day of January, 2021.

                                                 BY THE COURT:


                                                 ___________________________
                                                 Brian C. Buescher
                                                 United States District Judge




                                            2
